DETAILED ACTION
This office action is response to 07/25/2022. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 10-11 in Remarks, filed 07/25/2022, with respect to claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tripathi (US 2014/0035526 A1) in view of Adireddy (US 2019/0088128 A1), have been fully considered and are persuasive.  Applicant also file eTD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16 and 18, prior art of record, Tripathi (US 2014/0035526 A1) teaches an apparatus for charging a vehicle, comprising: a processor configured to determine distances between the vehicle and each charging station of a plurality of charging stations; and a transceiver configured to selectively communicate, based on the distances, with a first charging station of the plurality of charging stations (Fig. 2, paragraph 0035, electric vehicle induction coil 116 receive power vehicle induction coil 116, para 039, wireless charging system 102a located in a variety of locations. include parking area, paragraph 47, management system for managing charging to a battery, or part of the battery management system, para 059, Electric vehicle controller 344 include a battery management system (BMS) that manage charge).
Prior art of record, specifically Adireddy (US 2019/0088128 A1)  teaches a method of managing parking spaces in geographical area, comprising: monitoring the geographical area; identifying one or more available parking spaces in the geographical area based upon monitoring; informing, over the air interface, one or more vehicle operators about a first available parking space of the one or more available parking spaces identified; and completing a parking reservation for the first available parking space with a first vehicle operator of vehicle operators (para 0038, FIG. 3, system 1 managing parking in geographic area, paragraph 0038, Traffic lights 100 and sensing device 200 communicate with vehicles V and hand-held devices HHD, hand-held devices FIFID, using cellular communication techniques and protocols, paragraph 0032, vehicles or handheld devices, mobile telephone).
However, the prior arts of record fail to teach, make obvious, or suggest, a system for charging an electric vehicle, the system comprising: a first power induction coil and a second power induction coil; and a parking manager device manage permissions for electric vehicles to park in parking slot  in a common parking zone associated with the parking manager device, wherein the parking manager is further configured to manage permissions for the electric vehicle and other electric vehicles to charge while parked in parking slots, wherein the parking manager device has a unique address and common parking zone, parking slots within the common parking zone,  and the first power induction coil or the second power induction coil each  have associated unique sub-addresses associated with the parking manager device unique address, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689